The plaintiff asks for a reargument upon the ground that the street closing act of 1895 (Laws of 1895, ch. 1006) applies only to public highways and not to private roads (Matter of WallaceAve., 222 N.Y. 139).
Nothing to the contrary was intimated in the opinion of the court.
We said in that opinion (258 N.Y. 68, 71): "Fresh Pond road was shown on this [i.e., the Drube] map, and became a highway by dedication, or so the record fairly indicates."
If the fact was to the contrary, the plaintiff should have proved it.
The motion should be denied, with ten dollars costs and necessary printing disbursements.